This was an application to this court for a writ of habeas corpus filed April 21, 1917, upon the ground that petitioner, Larry Reedy, "is unlawfully restrained of his liberty and imprisoned in the city jail of Oklahoma City by W.B. Nichols, chief of police." The writ issued returnable forthwith. Obedient to the writ respondent produced petitioner and filed answer as follows:
"Comes now the city of Oklahoma City and confesses the writ to show cause heretofore issued in the above entitled cause and prays the court that said petitioner, Larry Reedy, be released."
It was thereupon adjudged and ordered that petitioner be discharged.